 Case 1:19-cv-00192-MN Document 33 Filed 01/27/21 Page 1 of 5 PageID #: 450



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 JAMARR CANNON,                           )
                                          )
                       Petitioner,        )
                                          )
        v.                                ) C.A. No. 19-192 (MN)
                                          )
 ROBERT MAY, Warden, and ATTORNEY         )
 GENERAL OF THE STATE OF                  )
 DELAWARE,                                )
                                          )
                       Respondents.       )

                                 MEMORANDUM OPINION


Jamarr Cannon – Pro se Petitioner.

Andrew J. Vella, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware – Counsel for Respondents.




January 27, 2021
Wilmington, Delaware
     Case 1:19-cv-00192-MN Document 33 Filed 01/27/21 Page 2 of 5 PageID #: 451



NOREIKA, U.S. DISTRICT JUDGE:

         Pending before the Court is a Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2254 (“Petition”) filed by Petitioner Jamarr Cannon (“Petitioner”). (D.I. 1). The State filed an

Answer in opposition. (D.I. 23). For the reasons discussed, the Court will dismiss the Petition

and deny the relief requested.

I.       BACKGROUND

         In August 2017, Petitioner was indicted on one count each of tier 5 possession of cocaine,

tier 4 drug dealing (cocaine), resisting arrest, possession of drug paraphernalia, and operating a

motor vehicle with illegal window tinting. See Cannon v. State, 199 A.3d 619 (Table), 2018 WL

6575432 (Del. Dec. 12, 2018). The charges stemmed from a traffic stop for a suspected window

tint. (D.I. 23 at 3). Petitioner filed a motion to suppress all the evidence obtained during the traffic

stop, which the Superior Court denied after conducting a hearing. See Cannon, 2018 WL 6575432,

at *2. On December 5, 2017, the Superior Court granted Petitioner’s oral motion to proceed pro

se. (D.I. 23 at 3). Following a two-day bench trial, the Superior Court found Petitioner guilty of

all charges except the illegal window tint. After the verdict, Petitioner requested the Superior

Court to reconsider its decision denying his suppression motion, which the Superior Court denied.

Id. On April 11, 2018, the Superior Court sentenced Petitioner as a habitual offender to an

aggregate nineteen years at Level V incarceration, followed by descending levels of supervision.

Id. at 4. Petitioner appealed, and the Delaware Supreme Court affirmed the Superior Court’s

decision on December 12, 2018. See Cannon, 2018 WL 6575432, at *4. On March 4, 2019, the

Superior Court modified Petitioner’s sentence, awarding him 42 days credit time. (D.I. 23 at 3-4).

II.      DISCUSSION

         The Petition asserts the following three Claims for relief: (1) the police officer who

conducted the traffic stop violated Petitioner’s Fourth Amendment rights because he lacked


                                                   1
  Case 1:19-cv-00192-MN Document 33 Filed 01/27/21 Page 3 of 5 PageID #: 452



reasonable suspicion that Petitioner had violated the vehicle window tint law; (2) the police officer

violated Petitioner’s Fourth Amendment rights by extending the scope of the stop and continuing

Petitioner’s detention without reasonable suspicion; and (3) the police officer violated Petitioner’s

Fourth Amendment rights by conducting a pat down search of Petitioner’s body without reasonable

articulable suspicion (referred to as “Claim One,” “Claim Two” and “Claim Three,” respectively).

(D.I. 1 at 5-8).

        The State properly argues that all three Fourth Amendment Claims are not cognizable on

federal habeas review under the doctrine established in Stone v. Powell, 428 U.S. 465, 494 (1976).

In Stone, the Supreme Court held that a federal court cannot review a Fourth Amendment claim if

the petitioner had a full and fair opportunity to litigate the claim in the state court. See also Wright

v. West, 505 U.S. 277, 293 (1992). A petitioner is considered to have had a full and fair opportunity

to litigate such claims if the state has an available mechanism for suppressing evidence seized in

or tainted by an illegal search or seizure, irrespective of whether the petitioner actually availed

himself of that mechanism. See U.S. ex rel. Hickey v. Jeffes, 571 F.2d 762, 766 (3d Cir. 1978);

Boyd v. Mintz, 631 F.2d 247, 250 (3d Cir. 1980). Conversely, a petitioner has not had a full and

fair opportunity to litigate a Fourth Amendment claim, and therefore avoids the Stone bar, if the

state system contains a structural defect that prevented the state court from fully and fairly hearing

the petitioner’s Fourth Amendment argument. See Marshall v. Hendricks, 307 F.3d 36, 82 (3d Cir.

2002). Notably, “an erroneous or summary resolution by a state court of a Fourth Amendment

claim does not overcome the [Stone] bar.” Id.

        In this case, Petitioner filed a pre-trial motion to suppress the evidence pursuant to Rule 41

of the Delaware Superior Court Rules of Criminal Procedure, which presented Claim Two but not

Claims One and Three. The Superior Court denied the suppression motion after conducting a

hearing. Petitioner then challenged that decision in his direct appeal to the Delaware Supreme


                                                   2
  Case 1:19-cv-00192-MN Document 33 Filed 01/27/21 Page 4 of 5 PageID #: 453



Court, presenting the same three arguments raised in the instant Petition. The Delaware Supreme

Court affirmed the Superior Court’s judgment after rejecting Claim Two as meritless and

determining that Petitioner did not establish plain error with respect to Claims One and Three. See

Cannon, 2018 WL 6575432, at *2-3.

       This record demonstrates that Petitioner was afforded a full and fair opportunity to litigate

his Fourth Amendment claims in the Delaware state courts. The fact that Petitioner disagrees with

the state court decisions and the reasoning utilized by the state courts is insufficient to overcome

the Stone bar. Therefore, because all three of Petitioner’s Fourth Amendment arguments are barred

by Stone, the Court will deny the Petition in its entirety.

III.   PENDING MOTION

       During the pendency of this proceeding, Petitioner filed a Motion for Partial Summary

Judgment, asking the Court to grant summary judgment on Claims One and Two. (D.I. 28). Given

the Court’s determination that the Petitioner must be denied in its entirety, the Court will dismiss

as moot the Motion for Partial Summary Judgment.

IV.    CERTIFICATE OF APPEALABILITY

       When a district court issues a final order denying a § 2254 petition, the court must also

decide whether to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate

of appealability is appropriate when a petitioner makes a “substantial showing of the denial of a

constitutional right” by demonstrating “that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 484 (2000). If a federal court denies a habeas petition on procedural

grounds without reaching the underlying constitutional claims, the court is not required to issue a

certificate of appealability unless the petitioner demonstrates that jurists of reason would find it




                                                  3
  Case 1:19-cv-00192-MN Document 33 Filed 01/27/21 Page 5 of 5 PageID #: 454



debatable: (1) whether the petition states a valid claim of the denial of a constitutional right; and

(2) whether the court was correct in its procedural ruling. Id.

       The Court has concluded that the instant Petition fails to warrant federal habeas relief, and

is persuaded that reasonable jurists would not find this conclusion to be debatable. Therefore, the

Court will not issue a certificate of appealability.

V.     CONCLUSION

       For the reasons stated, the instant Petition for habeas relief pursuant to 28 U.S.C. § 2254 is

denied without an evidentiary hearing or the issuance of a certificate of appealability. An

appropriate Order shall issue.




                                                   4
